Citation Nr: 9930391	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to apportionment of VA 
compensation benefits as the spouse of the veteran.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979 
and from June 1979 to April 1988.

This appeal arises from a November 1996 notification letter 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) told the appellant, the wife of the veteran, that 
entitlement to apportionment benefits were being terminated 
effective August 1, 1996.   

In March 1999, the American Legion submitted a VA Form 646 on 
the appellant's behalf.  A VA Form 21-22 designating the 
American Legion as the appellant's representative is also of 
record.  In August 1999, the American Legion told the 
appellant that it was not permitted to participate in a 
contested claim, except on behalf of the veteran whose 
service based entitlements were involved.  Thus, it had 
submitted a motion to the Board of Veterans' Appeals (Board) 
to withdraw services in connection with her contested claim.  
The aforementioned motion to the Board is of record.  By a 
September 1999 letter, the Board asked the appellant if she 
desired representation to clarify her representative.  It is 
noted that suitable organizations and alternatives were 
presented to the appellant.  The Board also told the 
appellant that a VA Form 21-22 was enclosed and, if desired, 
she could appoint an attorney or agent as her representative.  
The appellant was told that her claim would be suspended for 
thirty days from the date of the letter.  If a response was 
not received within that time period, it would be assumed 
that she did not desire representation, and the Board would 
then resume appellate review and inform her when a decision 
had been rendered.  Thus far the appellant has not responded.  
As such, the Board will assume that the appellant does not 
desire representation.  No additional development in this 
regard is warranted.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of North Carolina in September 1979.

2.  The State of Texas issued a final decree of divorce 
effective July 31, 1996, dissolving the marriage between the 
veteran and the appellant.

3.  The veteran and appellant are remarried to other 
individuals.  

4.  The appellant is not the spouse of the veteran.

5.  The appellant's apportionment benefits were properly 
terminated effective August 1, 1996.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA 
compensation benefits are not met; therefore, the appellant 
is not entitled to apportionment benefits as the spouse of 
the veteran.  38 U.S.C.A. §§ 101(31), 5307 (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.450, 3.451, 3.458 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A Certificate of Marriage from the State of North Carolina 
shows that the appellant and veteran were married on 
September 13, 1979.  

In March 1989, the veteran received disability compensation 
from service connected disability.  Service connection was in 
effect from left ear hearing loss, truncal ataxia and vertigo 
secondary to labyrinthitis and blackout spells, and facial 
pain secondary to neuralgia involving part of the seventh 
cranial nerve.  All disabilities were separately rated at 10 
percent, effective from April 30, 1988.  The combined 
disability rating was 30 percent. 

In May 1989, the appellant wrote that she was the legal 
spouse of the veteran and that they had three children.  She 
added that the veteran was in receipt of disability 
compensation in the amount of 30 percent.  Because the 
veteran had abandoned her and their children, she wanted to 
receive an apportionment of his benefits.  

In June and July 1989, the appellant was told that although 
the veteran was entitled to 30 percent service-connected 
benefits, he did not receive monies because he received 
severance pay.  The RO told the appellant the severance pay 
must be recouped before any benefits could be paid.  Thus, 
they were not able to assist her at that time.  

In July 1989, the RO increased the service-connected truncal 
ataxia and vertigo disability rating to 30 percent and the 
facial pain disability rating to 20 percent.  The 10 percent 
rating assigned to hearing loss of the left ear was confirmed 
and continued.  The combined rating was increased to 50 
percent, effective from April 30, 1988.

By an August 1989 letter, the RO informed the veteran and 
appellant of the appellant's request for an apportionment of 
VA benefits.  The RO also asked the parties to submit 
additional development to substantiate their respective 
assertions.

In September 1989, the appellant wrote that she and the 
veteran separated in May of 1989.  She also stated that 
because of financial difficulties she wanted her claim to be 
reconsidered.  To support her contention, the appellant 
submitted a statement in which she stated that her property 
consisted of a 1976 mobile home with a resale estimated value 
at $3,000 and a van with a resale estimated value at $1,500.  
She had three dependents and a monthly income of $445.00 and 
utility bills and monthly expenses in the amount of $425.  
Certificates of births for the children were also submitted.  

That same month, the veteran responded that his monthly 
income was $700 to $800 per month and he had no personal 
property, bank accounts, real estate.  The veteran also 
stated his monthly expenses totaled $500 and he opposed 
apportionment of benefits because he could barely live on his 
current income.  The veteran also noted that he lived with 
family members because he was not able to earn enough income 
to obtain his own apartment, and although he received 30 
percent disability compensation benefits, he had just 
received his first check.  A Declaration of Status of 
Dependents was attached.  

In March 1990, the appellant's claim of entitlement to 
apportionment benefits was denied.  The RO determined that 
the veteran certified that he contributed $500 per month to 
his wife and stepchild which was obtained by canceling life 
insurance policies.  Notification of the determination was 
mailed in April 1990.

In response, the appellant certified that she did not receive 
support from the veteran and disagreed with receiving any 
benefits from the veteran.  In addition, in an undated 
letter, the appellant stated that she did not have a monthly 
income and that her expenses totaled $789 per month.  

The veteran also submitted additional information associated 
with his monthly income and expenses, indicating that his 
monthly income was $657 excluding VA benefits and his 
expenses totaled approximately $825.  The veteran also 
acknowledged that due to his limited income he had not 
provided assistance to the appellant and his dependents since 
December 1989.   

In December 1990, the RO confirmed and continued the denial 
associated with the appellant's claim.  

The record then shows that in April 1991, the RO granted 
entitlement to apportionment benefits.  The RO reasoned that 
the veteran did not contribute to the appellant and his 
dependent's income and that apportionment of benefits would 
not cause undue hardship.  Nonetheless, the appellant 
disagreed with the amount of apportionment benefits allowed, 
and, as a result of her disagreement, in January 1992, the 
appellant's apportionment benefits were amended and 
increased.  

By letters dated in November 1992 and January 1993, the 
appellant again requested apportionment of the veteran's 
benefits.  The appellant stated that because of health 
problems she was unable to work and experienced undue 
financial hardships.  To support her claim, the appellant 
submitted copies of billing statements from Beaufort-Jasper 
Company Health Services, W-2 Wage and Tax Statements, credit 
union reports, financial statements associated with her 
automobiles, etc. 

In June 1993, the RO determined that an increase in 
apportionment benefits was not warranted.  The RO reasoned 
that although the veteran and appellant each showed need, an 
increase in apportionment would create an undue hardship on 
the veteran.  Apportionment in the amount of $50 was 
continued.  The appellant's claim was denied.  

Thereafter, the record shows that in August 1996, the veteran 
submitted a letter in which he stated that he divorced the 
appellant on July 31, 1996, the date the divorce was 
finalized.  

Consequently, the RO informed the appellant of the proposal 
to terminate apportionment benefits, effective August 1, 
1996, because she was no longer the veteran's dependent.  The 
appellant was also apprised of her due process rights.  In 
September 1996, the appellant disagreed with the proposal.  
The appellant asserted that she was not told of the divorce 
until she received notice in August 1996.  Nevertheless, in 
November 1996, the RO told the appellant that her entitlement 
to benefits had ceased and apprised of her due process 
rights.  In November 1996, the appellant again disagreed.  
The appellant reasserted that she had not contacted the 
veteran for over eight years and that if divorce papers were 
available, she did not have copies of them and had not 
received any legal papers associated with such.  She also 
resubmitted a copy of the 1979 marriage certificate.  

In a May 1997 letter, the veteran told VA that he was 
remarried.  The veteran also submitted a copy of a marriage 
certificate showing that on April 1997 he married K.S.B.

In September 1997, the veteran submitted a copy of the July 
31, 1996 Final Decree of Divorce showing that the appellant 
did not appear in person although the veteran did and that 
the marriage between the veteran and appellant was dissolved.  
The presiding judge signed the decree.  The veteran also 
submitted a Declaration of Status of Dependents showing that 
he had divorced the appellant and had remarried.  

At her personal hearing in October 1997, the appellant 
testified that she remained married to the veteran from 1977 
to 1989.  She added the she did not work because of health 
problems.  The appellant also stated that she separated from 
the veteran in 1989 and that he did not provide support.  
Hearing Transcript (T) at page 2.  During this time, she only 
received $50 in benefits from him.  Id.  The appellant added 
that she lived with her daughter and had numerous medical 
expenses.  T. at 3.  The appellant then testified that 
approximately one month before she had remarried because she 
needed the support.  Id.  She added that her current husband 
did not assist her with her financial obligations.  T. at 4.  
At that time, the record shows that the appellant's husband 
entered the hearing room.  Id.  Thereafter, the hearing 
officer told the appellant that she would not be entitled to 
apportionment benefits because of her remarriage.  

Pertinent Law and Regulation

Section 5307 of title 38, United States Code Annotated, 
regarding the apportionment of benefits provides in pertinent 
part that all or any part of the compensation, pension, or 
emergency officers' retirement pay payable on account of any 
veteran may, if the veteran is not living with the veteran's 
spouse, or if the veteran's children are not in the custody 
of the veteran, be apportioned as may be prescribed by the 
Secretary.  38 U.S.C.A. § 5307(a)(2).

Section 3.450(a)(1)(ii) of Title 38 of the regulations 
further provides for such apportionment if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's or children's support.  38 C.F.R. § 3.450(a)(1)(ii) 
(1999). 

Additionally, Section 3.451 of the regulations provides that 
without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency's officers' retirement pay, or Dependency and 
Indemnity Compensation may be specially apportioned between 
the veteran and his or her dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest, except as to 
those cases covered by Section 3.458 (b) and (c).  38 C.F.R. 
§ 3.451.

Veteran's benefits will not be apportioned for purported or 
legal spouse of the veteran if it has been determined that he 
or she has lived with another person and held herself or 
himself out openly to the public to be the spouse of such 
other  person, except where such relationship was entered 
into in good faith with a reasonable basis (for example 
trickery on the part of the veteran) for the spouse believing 
that the marriage to the veteran was legally terminated.  No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement.  38 
C.F.R. § 3.458.

A spouse means a person of the opposite sex who is a wife or 
husband.  38 U.S.C.A. § 101(31).  VA regulations provide that 
a spouse means a person whose marriage to the veteran meets 
the requirements of § 3.1(j).  38 C.F.R. § 3.50.  Marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).

Texas Civil Code Title 1, Section 3.01 provides that on the 
petition of either party to a marriage, a divorce may be 
decreed without regard to fault if the marriage has become 
insupportable because of discord or conflict of personalities 
that destroys the legitimate ends of the marriage 
relationship and prevents any reasonable expectation of 
reconciliation.  Vernon's Annotated Civil Statues, Title 1, 
Section 3.01.


Analysis

Review of the record shows that the continuation of 
entitlement to apportionment for the appellant is not 
warranted.  As such, the appellant is not entitled to an 
apportionment of the veteran's VA benefits and the RO 
properly terminated the awarding of benefits to the 
appellant.  VA law and regulation clearly provide that 
benefits can only be apportioned to the veteran and his 
spouse.  Because the marriage between the veteran and the 
appellant ended on July 31, 1996, the appellant is no longer 
entitled to apportionment benefits as the spouse of the 
veteran.  See 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  The 
record shows that on July 31, 1996, the veteran submitted a 
divorce decree for a Texas court to finalize the divorce 
between the appellant and him, and at that time, the 
presiding judge rendered a final decree of divorce.  The 
appellant and veteran are divorced.  Pursuant to Texas law, a 
decree of divorce is absolute from its entry, unless set 
aside or appealed therefrom.  See generally Vickers v. 
Faubion, 224 S.W. 803, 813 (1920).  Here, the record is 
devoid of any evidence showing that the divorce decree has 
been set aside or showing that the appellant has appealed the 
July 1996 judgment.  Instead, the record shows that in 
reliance upon the July 31, 1996 divorce decree both the 
appellant and veteran are currently married to other 
individuals.  Because the appellant is no longer the spouse 
of the veteran, her claim of entitlement to continued 
apportionment benefits must be denied as a matter of law.  In 
a case where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

The appellant's claim of entitlement to apportionment of VA 
compensation benefits as the spouse of the veteran is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

